Exhibit 10.5

 

EP ENERGY CORPORATION

EMPLOYMENT INDUCEMENT PLAN

 

FORM OF PERFORMANCE SHARE UNIT GRANT NOTICE

 

Pursuant to the terms and conditions of the EP Energy Corporation Employment
Inducement Plan, as amended from time to time (the “Plan”), EP Energy
Corporation (the “Company”) hereby grants to the individual listed below (“you”
or “Employee”) an award (this “Award”) of Performance Share Units (the “PSUs”)
subject to the terms and conditions set forth herein and in the Performance
Share Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the
Plan, each of which is incorporated herein by reference.  Capitalized terms used
but not defined herein shall have the meanings set forth in the Plan.

 

Employee:

 

 

 

 

 

Date of Grant:

 

 

 

 

 

Threshold PSUs:

 

               PSUs

 

 

 

Performance Period:

 

                                (the “Performance Period Commencement Date”)
through                        (the “Performance Period End Date”)

 

 

 

Vesting Schedule:

 

Except as expressly provided in Section 3(b) of the Agreement, the PSUs shall
become vested in accordance with the schedule set forth in the following table,
so long as you remain continuously employed by the Company from the Date of
Grant through each vesting date set forth below:

 

 

 

 

 

Vesting Date

 

Portion of PSUs
That Become
Vested

 

 

 

 

 

 

 

 

 

First Anniversary of the Performance Period Commencement Date

 

20

%

 

 

Second Anniversary of the Performance Period Commencement Date

 

20

%

 

 

Third Anniversary of the Performance Period Commencement Date

 

20

%

 

 

Fourth Anniversary of the Performance Period Commencement Date

 

20

%

 

 

Second Anniversary of the Performance Period End Date

 

20

%

 

 

 

Earning of PSUs:

 

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, the PSUs shall become earned in the manner set forth below.  The number
of PSUs, if any, that become earned in the Performance Period will be determined
in accordance with the following table (the “Performance Goals”):

 

--------------------------------------------------------------------------------


 

 

 

Average Stock Price

 

PSUs Earned

 

 

 

 

 

 

 

 

 

 

 

Below Threshold

 

Less than $5.00

 

—

 

 

 

Threshold

 

At least $5.00, but less than $6.00

 

 

 

 

 

 

 

At least $6.00, but less than $7.00

 

 

 

 

 

 

 

At least $7.00, but less than $8.00

 

 

 

 

 

 

 

At least $8.00, but less than $9.00

 

 

 

 

 

 

 

At least $9.00, but less than $10.00

 

 

 

 

 

 

 

At least $10.00, but less than $11.00

 

 

 

 

 

 

 

At least $11.00, but less than $12.00

 

 

 

 

 

 

 

At least $12.00, but less than $13.00

 

 

 

 

 

 

 

At least $13.00, but less than $14.00

 

 

 

 

 

Maximum

 

$14.00 or greater

 

 

 

 

 

 

 

 

As used herein, “Average Stock Price” means the highest average closing price
per share of the Company’s Common Stock (as reported on the New York Stock
Exchange composite tape) during any period of 90 consecutive days on which the
New York Stock Exchange is open for trading during the Performance Period.

 

 

 

Settlement Schedule:

 

Subject to the Agreement, the Plan and the other terms and conditions set forth
herein, the PSUs earned during the Performance Period that have become vested
shall be settled in accordance with Section 6 of the Agreement on the schedule
set forth in the following table:

 

 

 

 

 

Settlement Date

 

Cumulative
Portion of
PSUs Granted
Hereunder
That Become
Settled

 

 

 

Performance Period End Date

 

20

%

 

 

First Anniversary of the Performance Period End Date

 

40

%

 

 

Second Anniversary of the Performance Period End Date

 

100

%

 

By signing below, you agree to be bound by the terms and conditions of the Plan,
the Agreement and this Performance Share Unit Grant Notice (this “Grant
Notice”).  You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations arising under the Agreement, the Plan
or this Grant Notice.  This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

 

In addition, you are consenting to receive documents with respect to the Plan
and the PSUs granted hereunder by means of electronic delivery, provided that
such delivery complies with the rules, regulations, and guidance issued by the
Securities and Exchange Commission and

 

2

--------------------------------------------------------------------------------


 

any other applicable government agency.  This consent shall be effective for the
entire time that you are a participant in the Plan.

 

[Remainder of Page Intentionally Blank;
Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and Employee has executed this Grant
Notice, effective for all purposes as provided above.

 

 

 

 

EP ENERGY CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO

PERFORMANCE SHARE UNIT GRANT NOTICE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF PERFORMANCE SHARE UNIT AGREEMENT

 

This Performance Share Unit Agreement (this “Agreement”) is made as of the Date
of Grant set forth in the Grant Notice to which this Agreement is attached (the
“Date of Grant”) by and between EP Energy Corporation, a Delaware corporation
(the “Company”), and                                                 
(“Employee”).

 

1.                                      Definitions.  Capitalized terms used but
not specifically defined herein shall have the meanings specified in the Plan or
the Grant Notice.  As used herein, the following terms have the meanings set
forth below:

 

(a)                                 “Certificate of Incorporation” means the
Second Amended and Restated Certificate of Incorporation of the Company, as
amended from time to time.

 

(b)                                 “Change in Control Protection Period” means
the one-year period following the consummation of a Change in Control.

 

(c)                                  “Employment Agreement” means the employment
agreement between Employee and the Company.

 

(d)                                 “Sponsor Sale” means a Subsequent Sale (as
defined in the Certificate of Incorporation) by one or more of the Sponsors.

 

(e)                                  “Sponsors” means, collectively, the Apollo
Stockholder and the Principal Stockholders, as such terms are defined in the
Certificate of Incorporation.

 

2.                                      Award.  Effective as of the Date of
Grant, the Company hereby grants to Employee the number of PSUs set forth in the
Grant Notice on the terms and conditions set forth in the Grant Notice, this
Agreement and the Plan, which is incorporated herein by reference as a part of
this Agreement.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.  To the extent earned, each PSU
represents the right to receive one share of Stock (“Common Stock”), subject to
the terms and conditions set forth in the Grant Notice, this Agreement and the
Plan.  Unless and until the PSUs have become earned in the manner set forth in
the Grant Notice and this Agreement, Employee will have no right to receive any
Common Stock or other payments in respect of the PSUs.  Prior to settlement of
this Award, the PSUs and this Award represent an unsecured obligation of the
Company, payable only from the general assets of the Company.

 

3.                                      Vesting of PSUs.

 

(a)                                 Except as otherwise set forth in this
Section 3 below, the PSUs shall vest in accordance with the vesting schedule set
forth in the Grant Notice.

 

(b)                                 Notwithstanding anything in the Grant
Notice, this Agreement or the Plan to the contrary:

 

A-1

--------------------------------------------------------------------------------


 

(i)                                     If Employee’s employment with the
Company terminates as a result of Employee’s death or Disability (as defined in
the Employment Agreement), then, provided that Employee (or, if applicable,
Employee’s estate) executes within the time provided to do so (and does not
revoke within any time provided to do so) a release of claims in a form
acceptable to the Committee, the vesting of 50% of the PSUs, if any, that remain
unvested will accelerate automatically on the date of such termination without
any further action by the Company or any other person; provided, however, that
such vested PSUs (and all other PSUs granted hereunder, if any, that have become
vested) shall remain subject to the terms and conditions set forth in the Grant
Notice and this Agreement, including Sections 5, 6 and 10 below;

 

(ii)                                  If Employee’s employment with the Company
terminates before or after a Change in Control Protection Period as a result of
(A) the Company’s termination of Employee’s employment without Cause (as defined
in the Employment Agreement) or (B) Employee’s resignation for Good Reason (as
defined in the Employment Agreement), then if such termination occurs (x) prior
to the Performance Period End Date or (y) after the first anniversary of the
Performance Period End Date and prior to the second anniversary of the
Performance Period End Date, any PSUs remain unvested as of the date of such
termination, provided that Employee executes within the time provided to do so
(and does not revoke within any time provided to do so) a release of claims in a
form acceptable to the Committee, the vesting of a portion of the PSUs granted
hereunder equal to the Specified Acceleration Percentage will accelerate
automatically on the date of such termination without any further action by the
Company or any other person; provided, however, that such vested PSUs (and all
other PSUs granted hereunder, if any, that have become vested) shall remain
subject to the terms and conditions set forth in the Grant Notice and this
Agreement, including Sections 5, 6 and 10 below.  As used herein, “Specified
Acceleration Percentage” means the product of (I) 5% multiplied by (II) the
number of complete calendar quarters that have elapsed in the calendar year that
includes the date of Employee’s termination of employment prior to the date of
such termination; and

 

(c)                                  If, during a Change in Control Protection
Period, Employee’s employment with the Company terminates as a result of (i) the
Company’s termination of Employee’s employment without Cause or (ii) Employee’s
resignation for Good Reason, then, provided that Employee executes within the
time provided to do so (and does not revoke within any time provided to do so) a
release of claims in a form acceptable to the Committee, (A) if the Performance
Period has not ended, the date of such termination of employment shall be deemed
to be the Performance Period End Date, (B) all PSUs that remain unvested as of
the date of such termination, if any, will accelerate automatically on the date
of such termination and become vested without any further action by the Company
or any other person, and (C) the date of such termination shall be deemed to be
a Settlement Date; provided, however, that such vested PSUs (and all other PSUs
granted hereunder, if any, that have become vested) shall remain subject to the
terms and conditions set forth in the Grant Notice and this Agreement, including
Sections 5, 6 and 10 below.

 

A-2

--------------------------------------------------------------------------------


 

4.                                      Forfeitures Upon Termination of
Employment.

 

(a)                                 If Employee’s employment with the Company
terminates as a result of the Company’s termination of Employee’s employment for
Cause, then on the date of such termination, Employee shall forfeit without
consideration all of the PSUs (including the PSUs that remain unvested and the
PSUs that have become vested) and all rights arising from such PSUs and from
being a holder thereof.

 

(b)                                 If Employee’s employment with the Company
terminates as a result of Employee’s resignation without Good Reason, including,
if applicable, a termination of Employee’s employment as a result of the
expiration of the term of the Employment Agreement due to Employee providing
notice of non-renewal of such agreement, then, on the date of such termination,
Employee shall forfeit without consideration (i) all PSUs that remain unvested
and (ii) 50% of the PSUs that have become vested and all rights arising from
such PSUs and from being a holder thereof.

 

(c)                                  If Employee’s employment with the Company
terminates for any reason other than as set forth in Section 4(a) or 4(b),
Employee shall forfeit without consideration all of the PSUs that remain
unvested (after giving effect to any accelerated vesting pursuant to
Section 3(b)) and all rights arising from such PSUs and from being a holder
thereof.

 

(d)                                 The forfeiture of PSUs pursuant to this
Section 4 shall occur immediately and automatically (without further action of
the Company or any other person) upon the termination giving rise to such
forfeitures.

 

5.                                      Earning of PSUs.  Following the end of
the Performance Period, the Committee will determine the level of achievement of
the Performance Goals for the Performance Period.  The number of PSUs, if any,
that actually become earned for the Performance Period will be determined by the
Committee in accordance with the Grant Notice (and any PSUs that do not become
so earned shall be automatically forfeited).  Unless and until the PSUs have
become earned and been settled in accordance with Section 6, Employee will have
no right to receive any dividends or other distributions with respect to the
PSUs.

 

6.                                      Settlement of PSUs.  As soon as
administratively practicable following each Settlement Date, but in no event
later than 60 days following such Settlement Date, Employee (or Employee’s
permitted transferee, if applicable) shall be issued a number of shares of
Common Stock equal to the number of PSUs subject to this Award that have become
(i) vested in accordance with the Grant Notice and Section 3, as applicable, and
(ii) earned based on the level of achievement of the Performance Goals as
determined by the Committee in accordance with Section 5.  Any fractional PSU
that becomes earned hereunder shall be rounded down at the time shares of Common
Stock are issued in settlement of such PSU.  No fractional shares of Common
Stock, nor the cash value of any fractional shares of Common Stock, will be
issuable or payable to Employee pursuant to this Agreement.  All shares of
Common Stock issued hereunder shall be delivered either by delivering one or
more certificates for such shares to Employee or by entering such shares in
book-entry form, as determined by the Committee in its sole discretion.  The
value of shares of Common Stock shall not bear any interest owing to the passage
of time. 

 

A-3

--------------------------------------------------------------------------------


 

Neither this Section 6 nor any action taken pursuant to or in accordance with
this Agreement shall be construed to create a trust or a funded or secured
obligation of any kind.

 

7.                                      Dividend Equivalent Rights.  Each PSU
subject to this Award is hereby granted in tandem with a corresponding Dividend
Equivalent.  Each Dividend Equivalent granted hereunder shall remain outstanding
from the Date of Grant until the earlier of the settlement or forfeiture of the
PSU to which it corresponds.  If the Company pays a cash dividend in respect of
its outstanding Stock and, on the record date for such dividend, Employee holds
PSUs granted pursuant to this Agreement that have not vested and been settled,
the Company shall credit to an account maintained by the Company for Employee’s
benefit an amount equal to the cash dividends Employee would have received if
Employee were the holder of record, as of such record date, of the number of
shares of Common Stock related to the portion of the PSUs that have not been
settled or forfeited as of such record date.  Such account is intended to
constitute an “unfunded” account, and neither this Section 7 nor any action
taken pursuant to or in accordance with this Section 7 shall be construed to
create a trust of any kind.  Any Dividend Equivalent will be subject to the same
vesting schedule as the PSUs to which it relates and will be paid to Employee,
in cash, on the date that the PSU to which it relates is settled in accordance
with Section 6.  Employee shall not be entitled to receive any interest with
respect to the payment of Dividend Equivalents.  Any Dividend Equivalent that
relates to a PSU that (a) does not become vested or (b) becomes vested and is
subsequently forfeited shall be forfeited at the same time the related PSU is
forfeited.

 

8.                                      Rights as Stockholder.  Neither Employee
nor any person claiming under or through Employee shall have any of the rights
or privileges of a holder of shares of Common Stock in respect of any shares
that may become deliverable hereunder unless and until certificates representing
such shares have been issued or recorded in book entry form on the records of
the Company or its transfer agents or registrars, and delivered in certificate
or book entry form to Employee or any person claiming under or through Employee.

 

9.                                      Tax Withholding.  To the extent that the
receipt, vesting or settlement of the PSUs or Dividend Equivalents results in
compensation income or wages to Employee for federal, state, local and/or
foreign tax purposes, Employee shall make arrangements satisfactory to the
Company for the satisfaction of obligations for the payment of withholding taxes
and other tax obligations relating to the PSUs or Dividend Equivalents, which
arrangements include the delivery of cash or cash equivalents or, if permitted
by the Committee in its sole discretion, shares of Common Stock (including
previously owned shares of Common Stock, net settlement, a broker-assisted sale,
or other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to this Award), other property, or any other
legal consideration the Committee deems appropriate; provided, however, that, at
a minimum, the Committee shall permit either (a) net settlement or (b) a
broker-assisted sale for each event that results in a tax withholding
obligation.  If such tax obligations are satisfied through net settlement or the
surrender of previously owned shares of Common Stock, the maximum number of
shares of Common Stock that may be so withheld (or surrendered) shall be the
number of shares of Common Stock that have an aggregate Fair Market Value on the
date of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, local and/or foreign tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect

 

A-4

--------------------------------------------------------------------------------


 

to this Award, as determined by the Committee.  Employee acknowledges that there
may be adverse tax consequences upon the receipt, vesting or settlement of the
PSUs or Dividend Equivalents or disposition of the shares underlying the PSUs
and that Employee has been advised, and hereby is advised, to consult a tax
advisor. Employee represents that Employee is in no manner relying on the Board,
the Committee, the Company or any of its Affiliates or any of their respective
managers, directors, officers, employees or authorized representatives
(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.

 

10.                               Restrictions on Transfer.

 

(a)                                 None of the PSUs, Dividend Equivalents or
any interest or right therein shall be (i) sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the shares of Common Stock underlying the PSUs
have been issued, and all restrictions applicable to such shares have lapsed, or
(ii) liable for the debts, contracts or engagements of Employee or his or her
successors in interest.  Except to the extent expressly permitted by the
preceding sentence, any purported sale, pledge, assignment, transfer, attachment
or encumbrance of the PSUs, Dividend Equivalents or any interest or right
therein shall be null, void and unenforceable against the Company and its
Affiliates.

 

(b)                                 Until the earlier to occur of (i) the third
anniversary of the Performance Period End Date or (ii) the date on which the
Sponsors hold less than 15% of the shares of Common Stock they held on the Date
of Grant, shares of Common Stock issued hereunder may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution except (1) with the prior approval of the Board, (2) to satisfy
tax withholding obligations as provided in Section 9, or (3) on a pro-rata basis
with the Sponsors in the event of a Sponsor Sale following the Performance
Period End Date in which the Apollo Stockholder participates (subject to
cutback, if applicable, on terms substantially similar to the terms that apply
to other holders of Stock that participate in such transaction); provided, that
in the event the Apollo Stockholder participates in a Sponsor Sale prior to the
Performance Period End Date, the shares of Common Stock sold by the Apollo
Stockholder in such Sponsor Sale shall be taken into account for purposes of
determining Employee’s pro-rata participation pursuant to this clause (3) in a
Sponsor Sale that occurs after the Performance Period End Date.

 

11.                               Compliance with Securities Law. 
Notwithstanding any provision of this Agreement to the contrary, the issuance of
shares of Common Stock hereunder will be subject to compliance with all
applicable requirements of applicable law with respect to such securities and
with the requirements of any stock exchange or market system upon which the
Common Stock may then be listed.  No shares of Common Stock will be issued
hereunder if such issuance would constitute a violation of any applicable law or
regulation or the requirements of any stock exchange or market system upon which
the Common Stock may then be listed.  In addition, shares of Common Stock will
not be issued hereunder unless (a) a registration statement under the Securities
Act is in effect at the time of such issuance with respect to the shares to be
issued or (b) in the opinion of legal counsel to the Company, the shares to be
issued are permitted to be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be

 

A-5

--------------------------------------------------------------------------------


 

necessary for the lawful issuance and sale of any shares of Common Stock
hereunder will relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority has not been obtained. 
As a condition to any issuance of Common Stock hereunder, the Company may
require Employee to satisfy any requirements that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.

 

12.                               Legends.  If a stock certificate is issued
with respect to shares of Common Stock delivered hereunder, such certificate
shall bear such legend or legends as the Committee deems appropriate in order to
reflect the restrictions set forth in this Agreement and to ensure compliance
with the terms and provisions of this Agreement, the rules, regulations and
other requirements of the Securities and Exchange Commission, any applicable
laws or the requirements of any stock exchange on which the Common Stock is then
listed.  If the shares of Common Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.

 

13.                               Execution of Receipts.  Any issuance or
transfer of shares of Common Stock or other property to Employee or Employee’s
legal representative, heir, legatee or distributee, in accordance with this
Agreement shall be in full satisfaction of all claims of such person hereunder. 
As a condition precedent to such payment or issuance, the Company may require
Employee or Employee’s legal representative, heir, legatee or distributee to
execute a receipt therefor in such form as it shall determine appropriate.

 

14.                               No Right to Continued Employment or Awards.

 

(a)                                 For purposes of this Agreement, Employee
shall be considered to be employed by the Company as long as Employee remains an
employee of the Company or any Affiliate, or an employee of a corporation or
other entity (or a parent or subsidiary of such corporation or other entity)
assuming or substituting a new award for this Award.  Without limiting the scope
of the preceding sentence, it is specifically provided that Employee shall be
considered to have terminated employment with the Company at the time of the
termination of the “Affiliate” status of the entity or other organization that
employs Employee.  Nothing in the adoption of the Plan, nor the award of the
PSUs or Dividend Equivalents thereunder pursuant to the Grant Notice and this
Agreement, shall confer upon Employee the right to continued employment by, or a
continued service relationship with, the Company or any such Affiliate, or any
other entity, or affect in any way the right of the Company or any such
Affiliate, or any other entity to terminate such employment at any time.  Unless
otherwise provided in a written employment agreement or by applicable law,
Employee’s employment by the Company, or any such Affiliate, or any other entity
shall be on an at-will basis, and the employment relationship may be terminated
at any time by either Employee or the Company, or any such Affiliate, or other
entity for any reason whatsoever, with or without cause or notice.  Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or its delegate,
and such determination shall be final, conclusive and binding for all purposes.

 

A-6

--------------------------------------------------------------------------------


 

(b)                                 The grant of the PSUs and Dividend
Equivalents is a one-time benefit and does not create any contractual or other
right to receive a grant of Awards or benefits in lieu of Awards in the future.
Future plans will be at the sole discretion of the Company.

 

15.                               Notices.  Any notices or other communications
provided for in this Agreement shall be sufficient if in writing.  In the case
of Employee, such notices or communications shall be effectively delivered if
hand delivered to Employee at Employee’s principal place of employment or if
sent by registered or certified mail to Employee at the last address Employee
has filed with the Company.  In the case of the Company, such notices or
communications shall be effectively delivered if sent by registered or certified
mail to the Company at its principal executive offices.

 

16.                               Agreement to Furnish Information.  Employee
agrees to furnish to the Company all information requested by the Company to
enable it to comply with any reporting or other requirement imposed upon the
Company by or under any applicable statute or regulation.

 

17.                               Entire Agreement; Amendment.  This Agreement
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the PSUs and
Dividend Equivalents granted hereby; provided¸ however, that the terms of this
Agreement shall not modify and shall be subject to the terms and conditions of
any employment and/or severance agreement between the Company (or an Affiliate
or other entity) and Employee in effect as of the date a determination is to be
made under this Agreement.  Without limiting the scope of the preceding
sentence, except as provided therein, all prior understandings and agreements,
if any, among the parties hereto relating to the subject matter hereof are
hereby null and void and of no further force and effect.  The Committee may, in
its sole discretion, amend this Agreement from time to time in any manner that
is not inconsistent with the Plan; provided, however, that except as otherwise
provided in the Plan or this Agreement, any such amendment that (a) materially
reduces the rights of Employee or (b) adversely affects the economic rights of
Employee under this Award shall be effective only if it is in writing and signed
by both Employee and an authorized officer of the Company.

 

18.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Texas,
without regard to conflicts of law principles thereof.

 

19.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement without Employee’s consent.  This
Agreement will be binding upon and inure to the benefit of the successors and
assigns of the Company.  Subject to the restrictions on transfer set forth
herein and in the Plan, this Agreement will be binding upon Employee and
Employee’s beneficiaries, executors, administrators and the person(s) to whom
the PSUs and Dividend Equivalents may be transferred by will or the laws of
descent or distribution.

 

20.                               Clawback.  Notwithstanding any provision in
this Agreement, the Grant Notice or the Plan to the contrary, to the extent
required by (a) applicable law, including the requirements of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, any Securities and
Exchange Commission rule or any applicable securities exchange listing standards

 

A-7

--------------------------------------------------------------------------------


 

and/or (b) the Company’s clawback policy and any other policy that may be
adopted or amended by the Board from time to time, all shares of Common Stock
issued hereunder shall be subject to forfeiture, repurchase, recoupment and/or
cancellation to the extent necessary to comply with such law(s) and/or policy.

 

21.                               Counterparts. The Grant Notice may be executed
in one or more counterparts, each of which shall be deemed an original and all
of which together shall constitute one instrument. Delivery of an executed
counterpart of the Grant Notice by facsimile or pdf attachment to electronic
mail shall be effective as delivery of a manually executed counterpart of the
Grant Notice.

 

22.                               Severability.  If a court of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, then the invalidity or unenforceability of such provision shall
not affect the validity or enforceability of any other provision of this
Agreement, and all other provisions shall remain in full force and effect.

 

23.                               Headings; References; Interpretation.  All
Section headings in this Agreement are for convenience only and shall not be
deemed to control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.  All references herein to
Sections shall, unless the context requires a different construction, be deemed
to be references to the Sections of this Agreement.  All references to
“including” shall be construed as meaning “including without limitation.” 
Unless the context requires otherwise, all references herein to a law,
agreement, instrument or other document shall be deemed to refer to such law,
agreement, instrument or other document as amended, supplemented, modified and
restated from time to time to the extent permitted by the provisions thereof. 
All references to “dollars” or “$” in this Agreement refer to United States
dollars.  Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa.  Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties hereto.

 

24.                               Code Section 409A. The PSUs, Dividend
Equivalents and any amounts payable pursuant to this Agreement are intended to
be exempt from or compliant with Section 409A of the Code and the Treasury
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”).  If Employee is deemed to be a “specified employee” within the
meaning of Section 409A, as determined by the Committee, at a time when Employee
becomes eligible for settlement of the PSUs or payment of Dividend Equivalents
upon his “separation from service” within the meaning of Section 409A, then to
the extent necessary to prevent any accelerated or additional tax under
Section 409A, such settlement will be delayed until the earlier of: (a) the date
that is six months following Employee’s separation from service and
(b) Employee’s death.  Notwithstanding the foregoing, the Company makes no
representations that the payments provided under this Agreement are exempt from
or compliant with Section 409A and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest

 

A-8

--------------------------------------------------------------------------------


 

or other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.

 

[Remainder of Page Intentionally Blank]

 

A-9

--------------------------------------------------------------------------------